Citation Nr: 1622168	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right leg disability, claimed as due to a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1969 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Regional Office (RO) in Denver, Colorado.

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received after the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2015).

The Board previously considered this appeal in August 2015, and granted the claim for hearing loss and remanded the issues of service connection for a cervical spine disability, low back disability, right leg disability and posttraumatic stress disorder for further development.  After that development was completed, and the case returned to the Board for further appellate review.  The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder was previously remanded by the Board, but has since been granted by the RO in a January 2016 rating decision.  Consequently, this issue is no longer on appeal to the Board.

The issues of entitlement to service connection for a low back disability and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has a current diagnosis for cervical spine degenerative disc disease and degenerative joint disease.
 
 2.  The Veteran experienced a cervical spine injury while in service when he fell during a training exercise. 
 
 3.  Symptoms of the current cervical spine arthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
 4.  The current cervical spine arthritis is not related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the spine, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b)  based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for cervical spine arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service Connection for a Cervical Spine Disability

The Veteran contends that his current cervical spine disability is related to service.  Specifically, he asserts that he injured his neck when he fell during a training exercise and experienced "whiplash on [his] neck" and that he was "paralyzed from the waist down" when he landed from the fall.  See June 2015 Board Hearing Transcript, 4.  He also endorsed "having the same problems" with his neck since he injured it during service.  Id. at 29.  He stated that he did not seek medical treatment at that time because he did not want to "have to recycle" through his training course.  Id. at 6.

First, the evidence of record demonstrates that the Veteran has a current cervical spine diagnosis for degenerative joint disease and degenerative disc disease (arthritis).  

On VA examination in November 2011, the examiner noted that the Veteran was diagnosed with degenerative disc disease of the cervical spine in 2010.  The Veteran received another VA examination in November 2015.  The examiner continued the diagnosis for degenerative disc disease and added a diagnosis for degenerative joint disease of the cervical spine.  

The Veteran's service treatment records show that he did not have any cervical spine issues when he entered service in June 1969.  However, in March 1970, he was treated for complaints of neck pain with headache symptoms on the right side.  The physician diagnosed tension headaches.  The Veteran was discharged from service in April 1970 after a recommendation was made by a Medical Evaluation Board (MEB).  The MEB reported that the Veteran was diagnosed spina bifida occulta, S1, but did not mention any symptoms or treatment for a neck condition during his discharge examination.

Beyond the single notation of neck pain attributed to the diagnosis of tension headaches, service treatment records do not reflect any complaint, treatment, or diagnosis of a cervical spine disability, or otherwise reflect a reported history or findings of a neck injury.  

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to have caused his current cervical spine disability, or to have caused chronic or continuous symptoms of a cervical spine disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current cervical spine disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a cervical spine disability in service or continuous symptoms of a cervical spine disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, regarding chronic symptoms in service, the Board finds that, although the Veteran was treated for neck pain in service, the Veteran did not experience chronic symptoms of a cervical spine disability during service.  The service treatment records show that the Veteran was treated on one occasion for neck pain, but it was determined by the treating physician to be associated with his diagnosis for tension headaches.  The Veteran has attested to the presence of symptoms of a cervical spine disability in service on more than one occasion, and that he experienced cervical spine symptoms shortly after service separation.  However, the Board does not find this report of symptoms to be credible.  Specifically, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  Furthermore, the record reflects the Veteran treated frequently for other disabilities but did not mention the neck.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a cervical spine disability during service.  38 C.F.R. § 3.303(b).   

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a cervical spine disability after service separation.

In a June 2015 Board Hearing testimony, the Veteran contended that he injured his neck during a training exercise, but he did not seek treatment.  He endorsed continuous neck pain since service.  The Veteran also asserted that the private chiropractic treatment records from 2010 which notes a worker's compensation claim that occurred in October 2006 was exclusively due to a right hand injury and did not involve his spine.  See Board Hearing Transcript, 28.  However, the Board observes that these private chiropractic treatment records do not mention any right hand injury and focus almost entirely on different areas of the spine.  

Even accepting this assertion as true, this does not support a finding that the Veteran experienced continuous symptoms of a cervical spine disability since service.  Specifically, the first recorded symptomatology related to a cervical spine disability is found in a private chiropractic treatment record from April 2010, which shows that the Veteran sought treatment for neck pain after an accident that occurred in October 2006.  These treatments come some 40 years after service separation.  The Veteran has not alleged he sought treatment for a cervical spine disability during this period.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).

In addition to the absence of documented post-service symptomatology related to the cervical spine for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Nonetheless, the Board finds that his reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Significantly, the Board finds that the reported history of continued neck problems since service is inconsistent with, and outweighed by, the other lay and medical evidence of record. 

The evidence documents that the Veteran did not assert he had a neck disability related to his service until he filed his claim for benefits in July 2011.  VA treatment records note that the Veteran was treated for neck pain in July 2011.  The physician noted that the Veteran endorsed a neck injury during basic training in 1969 at Fort Polk, Louisiana, when he slipped and "landed on his neck and low back simultaneously," and that he was treated after the incident, but  was "not sure what treatment" he was given before being transferred to Fort Rucker in Alabama.  In contrast, as noted above, at the June 2015 Board hearing, the Veteran asserted that he was not treated in service.  Service treatment records also do not document this incident or any treatment for neck pain besides the one incident associated with a diagnosis for tension headaches.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of a nexus between his claimed disorder and service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence). 

VA and private treatment records, dated from April 2010 onward, do not indicate that the Veteran reported any history of an in-service neck disability or that the Veteran alleged he had a neck disability related to his service until the time he filed the claim for service connection.

Additionally, the Veteran did not claim that symptoms of his neck disorder began in (or soon after) service until he filed his current VA disability compensation claim.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

In addition, as shown above, the diagnoses of neck degenerative joint disease and degenerative disc disease were not rendered for 40 years after the Veteran's discharge from service.  See April 2008 VA examination report.  Degenerative joint disease is diagnosed primarily on clinical findings such as X-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  There are no clinical findings to show cervical spine degenerative joint disease or degenerative disc disease until the April 2010 private treatment record.  VA treatment records from July 2011 document that the Veteran has not asserted that he received treatment for neck problems since service separation.  Additionally, assuming that the Veteran did seek treatment at that time, the record does not indicate that the Veteran received treatment for cervical spine degenerative joint disease or degenerative disc disease or that he actually sought treatment within the first year following service separation.  Therefore, a cervical spine disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as a cervical spine disability is currently shown and the evidence reflects an in-service neck injury per the Veteran's statements, the next question is whether there is a casual relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current cervical spine disability and service. 

On VA examination in November 2011, the examiner noted that the Veteran was diagnosed with degenerative disc disease of the cervical spine in 2010.  The Veteran endorsed neck pain since his initial injury during service when he fell.  The examiner noted that a private treatment record from 2010 documented that the Veteran's "neck injuries were sustained in an accident" that "occurred on October 7, 2006."  The examiner also reported that there were no interval records for any continued neck treatment between the Veteran's discharge from service until the year 2010.  After a review of the record and physical examination of the Veteran, the examiner opined that the Veteran's cervical spine disability is less likely than not related to service or to his claimed back injury.

The Veteran received another VA examination in November 2015.  He endorsed "seeking cover during a training exercise and hit his back and lost feeling from the waist down."  He stated that he was "seen initially" at Fort Polk in Louisiana, "with no diagnosis given."  The examiner continued the diagnoses for degenerative disc disease and degenerative joint disease of the cervical spine.  After physical examination and review of the evidence, the examiner opined that these diagnoses are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that based on the Veteran's service treatment records and documentation post-service that notes evaluation for periodic neck pain beginning in approximately 1980 "does not satisfy the continuity of care and concern for a neck condition."

The Board finds that the VA examination opinions are adequate for evaluation purposes and highly probative.  Specifically, during the VA examinations, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history and in-service as well as post-service neck complaints or that he misstated any relevant fact.  Moreover, the examiners have the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  In support of his claim, in a March 2012 notice of disagreement, the Veteran contended that he did not seek treatment immediately after his neck injury during service because he was told that he would have to "recycle," so he waited until "the very end of Boot Camp...and started seeing a doctor immediately after completion of basic training."  He also said that he received "treatment for this condition while on active duty."  The Board notes that there are many service treatment records for the Veteran's low back and right knee pain, but there is only one record of treatment for neck pain, which was determined to be associated with a diagnosis for tension headaches.  In cases where the Veteran was not involved in combat, "...the Board may use silence in the [service treatment records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service treatment records]."  Kahana v. Shinseki, 24 Vet. App. 428, 440 (Lance, J., concurring; see also FED.R.EVID. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of cervical spine degenerative joint disease or degenerative disc disease (arthritis).  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing required diagnosing, and manifesting symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current cervical spine disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran. 

Additionally, the symptoms of pain overlap with other disorders.  To differentiate pain attributable to cervical spine arthritis from pain due to other spine disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and peripheral nerve issues, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis.  Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current cervical spine disability and service.  As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's cervical spine disability and service; therefore, the Board attaches greater probative weight to both VA examination opinions than to the Veteran's lay statements.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's cervical spine disability was not incurred in service, and may not be presumed to have been incurred therein.  Therefore, the claim for service connection for a cervical spine disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in August 2011, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the August 2011 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in November 2011 and November 2015.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in August 2015.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a cervical spine disability is denied.


REMAND

Unfortunately, part of the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a low back disability and right knee disability so that he is afforded every possible consideration.

Service treatment records show that the Veteran complained of chronic low back pain and right leg pain on several occasions.  The Veteran was medically discharged from service due to spina bifida occulta, S1, which was determined to exist prior to service (EPTS).  However, x-rays at this time were noted as "normal."  A June 2014 statement from a VA physician who has treated him recently states that the Veteran does not currently have spina bifida.  Similarly, an April 2012 letter from the Veteran's chiropractor states that the Veteran injured his back and leg in service and that the never had spina bifida.  Thus, the evidence suggests that his diagnosis upon medical discharge was in error.  Both VA examiners, in November 2011 and November 2015, opined that the Veteran had a preexisting injury based on the statements found in the service entrance examination and medical discharge examination.  The November 2015 examiner was specifically asked to comment on whether the Veteran currently has or ever had spina bifida, but he did not address this issue in the opinion.  Both VA examiners referenced a service treatment record that states the Veteran had an old football injury that affected his low back as well as an incident with a motor vehicle that injured his right leg.  The Veteran testified at a June 2015 Board Hearing that he never played football, but did "[hang] out with the guys [and mess] around, tossing a ball," and that he did not have a preexisting condition determination on his entrance examination.  Id. at 14.  He also explained that his right leg injury prior to service involved his right leg being pinned between two cars and that this was a shin injury and did not affect his right knee at all.  Id. at 7.  As the evidence contradicts the VA examiners' preexisting condition determinations, the Board finds that an addendum examination opinion must be provided in order to determine whether the Veteran currently has or ever had spina bifida and whether this relates to or affects his current low back diagnosis.

There is a question as to whether a back injury was noted upon the Veteran's entry into service in May 1969.  Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the condition was not noted, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness. Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'" Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153). 

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition. Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).  A hereditary disease does not always rebut the presumption of soundness, and service connection may be granted for hereditary diseases that either first manifest themselves during service or which preexisted service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  "The mere genetic or other familial predisposition to develop the symptoms . . . does not constitute having the disease.  Only when symptomatology and/or pathology exist can [the claimant] be said to have developed the disease."  Id. at 2.

In this case, it is unclear whether the Veteran has or had spina bifida occulta.  Furthermore, while there is evidence of record that the Veteran reported a low back and right knee injury prior to service, the Veteran's reported symptoms do not amount to a clinical diagnosis.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding a veteran's report of a preexisting psychiatric condition does not constitute evidence that such did in fact preexist service); see also Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  The June 1969 report of medical examination referenced an orthopedic consultation but did not list any defects or diagnoses.  The June 1969 orthopedic consultation performed in connection with the Veteran's entrance to service noted prior injuries and complaints of occasional pain of the low back, right knee and right shoulder but indicated x-rays were negative and provided no diagnosis.  The physician indicated he was fit for any type of duty.  Therefore, the Veteran's lay report of prior low back and right knee injuries does not clearly and unmistakably establish that a low back disability or right knee disability manifested prior to entering service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition be undebatable).

Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence and may not substitute its own medical opinion.).  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, unless the Veteran is found to have had spina bifida occulta, the record does not otherwise establish that the Veteran had a pre-existing disability of the low back or right knee.  

Accordingly, these issues are REMANDED for the following action:

1.  Request an addendum VA examination opinion of the low back, or schedule a VA examination with the Veteran if necessary, to determine the following:

a) Does the Veteran currently have or did he ever have spina bifida occulta, S1?

In answering this question the examiner should discuss whether it is possible for the Veteran to be diagnosed with spina bifida occulta, S1, but have it resolve thereafter?  Please explain whether there are any inconsistencies with why the Veteran's x-rays on the April 1970 medical board report of medical examination discuss the lumbosacral spine having a normal contour.  The examiner should also discuss how he would have received a diagnosis for spina bifida occulta, S1, but current treatment providers, including those in April 2012 and June 2014 did not find any evidence of spina bifida occulta.

b) If the Veteran had or has spina bifida occulta, does the spina bifida occulta constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

c) If the Veteran's spina bifida occulta is considered a defect, was there any superimposed disease or injury in connection with the congenital defect?  

d) If the examiner finds that the Veteran's spina bifida occulta is a disease, then is it at least as likely as not (a 50 % or greater probability) that it was aggravated by his period of active service? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

e) If the Veteran does not have spina bifida occulta, then for any other diagnosed disability, including the degenerative joint disease and degenerative disc disease, please determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current diagnoses for the low back are related to service.

For purposes of this opinion, the examiner is informed that although there were reports of a prior injury and complaints of pain, there was no diagnosis rendered at entry and the Veteran is presumed sound.

The examiner must consider and discuss the Veteran's statements concerning the etiology of his low back disability as well as his assertions regarding continuity of symptoms for each disability since service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s).

2.  Request an addendum VA examination opinion of the knees, or schedule a VA examination with the Veteran if necessary, to determine the following:

a) Please determine the etiology of the Veteran's right knee disability, to include arthritis and peripheral nerve disabilities, and determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current diagnoses for the right knee are related to service.

For purposes of this opinion, the examiner is informed that although there were reports of a prior injury and complaints of pain, there was no diagnosis rendered at entry and the Veteran is presumed sound.

The examiner must consider and discuss the Veteran's statements concerning the etiology of his right knee disabilities as well as his assertions regarding continuity of symptoms for each disability since service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s).

3.  Following the completion of the foregoing, and any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


